Title: Adams’ Minutes of the Trial and Notes for His Argument: Middlesex Inferior Court, Charlestown, March 1768
From: Adams, John
To: 


       Pierce vs. Wright.
       
        Sewall.
        
       
       Action of slander. Not directly charging Perjury.
       Things contrary to Truth and contrary to his holy Profession. Dishonorary to God, and Religion. I mean to charge him with Perjury.
       Witnesses.
       Buck. Charge in Writing. Mr. Morrill said the Charge was Perjury. Gave a Jogg. Let it go. I meant it so, and am able to prove it with several Aggravations. Church could not finish the Matter. Church did not refuse. Have done nothing. I took it he spoke to Mr. Merrill.
       Captn. Walker. Wright said Charge must be read. If I understand Grammar you have charged Pierce with Perjury. I meant it so, and can prove it with several Aggravations.
       Benja. Jaquith. Deposition. Vide.
       Joseph Lewis. Do you mean to charge him with Perjury or false swearing, or any thing of that sort. Answer, Yes, and I told them so yesterday.
       
       Moses Baron. Idem. Dont know but what Boin Bowen feed them. They did take a false oath.
       Revd. Mr. Morrill. Delivered Copy to Pierce. Wright had been according to Gospell Rule.
       Rich and Tucker. Satisfaction in a Christian Way.
       Sewall. Identicall Words unnecessary.
       Words of same import as those in the Declaration. Same Reason, as Declaration on a Promise.
       Q. Whether there is any such Thing as slandering a Man in the Church. Absurd Doctrine. Dangerous. The Worst Men may ruin the Characters of the best. And establishing Slander by a Law. Wreak Malice and Vengeance. Without are slanderers Lyars and Backbiters, not within. Should have been heard in the Church. What Right had the Church to try Perjury. Platform. All goes upon the supposition that the Charge is true, Q. about Writs, Petitions.
       Sewall. Definition of Libells. Bacon. Written Scandal, held in greatest Detestation.
       Ego. The Question that is made is Whether there is any such Thing as slander in the Church?
       Platform, Page 12, §2. Church Power is in the People.
       
       Page 24, §3. This Government is a mixed one.
       Page 25, §5. The Prerogative or Priviledge of the Church, in Choosing officers, in Admission of Members. Case of offence, any Brother hath Power to convince and admonish, and to take one or two, and to tell the Church. Admonition or Excommunication.
       Page 27, §9. It belongs to Elders to receive Accusations brought to the Church and to prepare them for the Churches Hearing, and to pronounce sentence with the Consent of the Church.
       Page 39. Of Excommunication and other Censures.
       Page 40, §3. Offence public, of an heinous and criminal Nature.
       
       Page 42, §8. Toleration of Profane and scandalous Livers, a great sin.
       In order to determine the Question, let us consider and enquire what a Church is? A Church is a voluntary society of Christians. Voluntary, because no Man is compellable to join with the Church. A society, a Body politick, framed for certain Ends. What are those Ends? Why their mutual Advancement in Knowledge, and their Growth in Piety and Virtue. Their Connexion is therefore spiritual, merely. No Concern with the Lives, Liberties, Estates or Reputations, of the Members any further than these have Relation to another, a future state. Jesus Christ is the great Head and Law giver of his Church. And Kings, Princes Parliaments and Judicatories, have no Concern with them as Church Members. One End of Church society, and Government is mutual Watch and Jealousy over each other, mutual Advice, Admonitions Censures, and that all evil Examples may be suppressed. And the only Punishment they have in their Power is Admonition or Excission. Thus the fundamental Principle of Ecclesiastical Polity is that as every Member is a Volunteer, if he will not submit to their Rules he shall be cut off. Come into our Company if you are qualified and will continue to be qualified i.e. continue in the Faith and order of the Gospell, but We will have the Right to examine your Qualifications before we admit you, and We will also hold the Right of observing your Life and Conversation, and if that should become sinfull and scandalous, we will expell you, and if you are not willing to submit to this, dont join Us. The Candidate agrees to this, and takes the Covenant.
       But when the Church assembles to admit and receive him, I say that every Church Member has a Right to object to him. And to give his Reasons. Now suppose a vicious Man should assert propound his Desires to come into full Communion. Would not the Church Members have a Right to go to the Minister and object, and to tell the Minister his objections. When the Church assemble would he not have a Right to tell the Church, that at such a Time he heard him tell a Lie, at such a Time he saw him drunk. At such a Time he heard him swear, and perjure himself. According to Mr. Sewall he would be liable to an Action of slander, if he did. If he is liable to an Action will not this forever cutt off the Priviledge of Church Members to object to the Admission of new ones. It is the same after Admission. Every Member may complain against every other. But says the Gentleman it will put it in the Power of the worst Men, to wreak their Malice and Revenge on the best? To this I answer, is it common for the worst Men to be Church Members! By no Means. Church Members are generally much more virtuous, and benevolent than others. It is not to be supposed that Churches will admit such malicious and revengefull Men to their fellowship. But if such an Instance should happen, that a wicked, malicious Man should deceive the Church, and be admitted, and should bring a malicious and false accusation against his Brother, He must do it publickly. He cant propagate his malicious Whispers in secresy. It must come before the Church, and be examined, and the Complainant must prove his accusation, and if he cannot, but appears to have done it from a factious malicious Spirit, he will himself fall under the Censure of the Church. The accused will be honourably acquitted, and the Accuser will be censured. And is not a Church a Competent Judge? Is not the Vote of a Church, concerning a fact, as good, after Examining Proofs as the Verdict of a Jury? Juries try Perjuries, Forgeries, Murders, Treasons, Blasphemies, and why should not the Churches try the same?
       Every Writing that contains a false Charge and Accusation vs. a Person is not a Libell. Writs and Declarations, Petitions to the General Court. Libel in the Spiritual Court.
      